DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment filed 3/18/2022 has been entered. Claims 15-16, 18-19, 21-23, 25-29, and 31-38 remain pending in this application. Applicant’s amendment have overcome each and every drawing rejection and 112b rejection set forth in the previous final office action mailed 12/20/2021


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 21-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019) and further in view of Dubey et al. (US PGPub 2020/0114116).
Regarding claim 15, Wu teaches a wearable device (see Fig. 11) comprising: a band configured to wrap around a circumference of a head of a user (see Figs. 1, 11 and 12; band comprised of front piece 11 and back piece 12, extending around the head in one band when in use); and a plurality of contact points positioned on the band along a central axis of the band (see Figs. 11 and 12 and paragraph 56; massage pads 30, 40, 50, 60 located around the band centrally to contact acupressure points “A”), a contact point comprising a transducer electrically coupled to a signal generator (see paragraph 58; see Fig. 18, contact point 60 comprises vibrators 800; the vibrators are coupled via wire to signal generator 201); wherein the transducer is positioned between the band and the user (see Fig. 18, vibrators 800 positioned between the outside of the band and the user) and receives a signal from the signal generator to impart vibrations from the transducers to the head of the user (see paragraph 58 and 60, the control box is used to send a vibration signal to the vibrators)
Wu does not teach wherein each of the contact points comprises a transducer electrically coupled to a signal generator wherein each transducer is positioned between the band and the user. 
However, Barbera teaches an analogous headwear device with transducers (see abstract and Fig. 3) comprising a band with a plurality of contact points (see Figs. 2 and 3; see paragraphs 42 and 45-46; vibratory elements 30/32 are disposed between sweatband 12 and rim 6; the inner surface of the sweatband 12 contacts the head with the vibratory elements indirectly contacting through the sweatband, each of the points at which a vibratory element is located being a “contact point”;) wherein each of the contact points comprises  a transducer electrically coupled to a signal generator (see paragraphs 52-53; each of the vibratory elements include conductive lines for connection to the motor within an electric circuit, the electric circuit being the signal generator that generates and sends the commands to control the vibration of the vibratory elements) wherein each transducer is positioned between the band and the user (see Fig. 3, each vibratory element located between outer band 6 and the head of the user when in use). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the contact points of Wu to each have a transducer electrically coupled to a signal generator wherein each transducer is positioned between the band and the user, as taught by Barbera, for the purpose of applying vibration at several portions along the user’s head which may have better therapeutic effects such as for Tourette syndrome and migraines (see paragraphs 16 and 28-29 of Barbera). Further, as Wu already teaches a contact point with a transducer coupled to a signal generator, adding a feature to each of the contact points of Wu would merely be duplication of parts that would increase the vibratory effects of the device and also allow a user to better control where vibrations are being applied to the user’s head. 
Wu further does not teach a nose piece segment extended downward from the band to be positioned on a nose of the user; and at least one nose transducer positioned on the nose piece segment coupled to the signal generator.
However, Dubey teaches an analogous head mounting system for therapeutic vibration (see abstract) wherein the band (230, Fig. 7) has a nose piece segment extended downward from the band to be positioned on a nose of the user (see Fig. 7 and paragraph 55; nose piece 236 rests on user’s nose); and at least one nose transducer positioned on the nose piece segment coupled to the signal generator (see Fig. 7, transducer 216 positioned on the nose piece segment via connection 280; transducer 216 is connected to the signal generator via cable 218; see paragraph 56).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the band of Wu to include a nose piece extending downward from the band and comprising a transducer, as taught by Dubey, for the purpose of better stabilizing the band in place by resting on the nose and to apply vibrations around the nose which may lower blood pressure (see paragraphs 49 and 55 of Dubey). As modified, the transducers would be located between the band and the user as that is how the transducers of Wu are configured and it would be obvious to use the same configuration in the nose piece.
Wu further does not teach wherein the vibrations from the transducers to the head of the user are at a first frequency between approximately 25-500 Hz and the transducer positioned on the piece segment configured to impart vibrations to a nasal cavity of the user at a second frequency of between approximately 40 and 100 Hz.
However, Dubey teaches an analogous headpiece device for imparting vibrations (see abstract and Fig. 1) wherein the vibrations from the transducers to the head of the user are at a frequency of from 25-500 Hz (see paragraph 43).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the transducers of Wu to vibrate at frequencies of 25-500 Hz and the nose piece segment to vibrate within the range of 25-500 Hz, as taught by Dubey, for the purpose of applying vibrations that are within a therapeutic range to relax the user (see paragraph 52 of Dubey). It is noted that the claim does not require the nose piece segment to vibrate at a different frequency as the range 40-100 Hz overlaps 25-500 Hz i.e both the transducers applying vibrations to the head and the nose piece transducer can be vibrating at 40 Hz at the same time.
Regarding claim 16, Wu further teaches wherein the band is configured to expose a top of the head when the band is around the head of the user (see Figs. 11 and 12; a top of the user’s head is exposed as the bands 102 do not cover the entire top of the head).
Regarding claim 18, Wu, as modified further teaches wherein the nose piece segment is fixed (see Fig. 7 of Dubey, the nose piece segment is a fixed, integral part of the band).
Regarding claim 21, Wu further teaches when the band is worn by the user, each of the plurality of contact points of the band corresponds to locations of the head of the user (see Figs 11 and 12; see paragraph 56; contact points 30,40,50,60,70 are on the band and positioned to contact locations on the user’s head, corresponding to acupressure points on the head).
Regarding claim 22, Wu, as modified teaches further teaches wherein the device comprises at least five contact points (see paragraphs 55-56 and Fig. 12; points “A” in pads 30,40,50,60,70, plus, as modified, the nose piece contact point), each of the five contact points being positioned to correspond to locations of the users head being positioned to correspond to locations of the head of the user (see Fig. 12 and paragraph 56 of Wu, massage pad contact points correspond to locations around the user’s head), and wherein the locations comprise a bridge of a nose (Dubey Fig. 7, nose piece segment contacts bridge of the user’s nose, as modified, this has been added to the band of Wu), each of the user’s temples (see 14; massage pads 40 and 50 contact the user’s temples), and above each of the user’s eyelids (see Fig. 14, contact points A above each of the user’s eyelids located in massage pad 30).
Regarding claim 23, Wu further teaches wherein the band comprises a ratchet system to adjust a circumference of the band (Fig. 1, 3; see paragraph 53).
Regarding claim 27, Wu further teaches wherein the band is configured to wrap around an entire circumference of the head of the user (see Figs. 2 and 21, the band wraps around user’s entire head circumference)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019) and further in view of Dubey et al. (US PGPub 2020/0114116), as applied to claim 15 above, and further in view of Pollak (US PGPub 2016/0008219). 
Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not teach wherein the nose piece segment further comprises padding to relay vibration from the device to the nose.
However, Pollak teaches an analogous head massaging device (see abstract) wherein a pad is used to relay vibration from the transducers to the head (see paragraph 17).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified nose piece segment of Wu to comprise padding, as taught by Pollak, for the purpose of increasing the comfort to the user (see paragraph 17 of Pollak).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019) and further in view of Dubey et al. (US PGPub 2020/0114116), or alternatively Wu in view of Dubey further in view of Karnwie-Tuah (US 8,758,279).
Regarding claim 25, Wu, as modified, further teaches wherein the frequency of the at least one nose transducer of the nose piece is between approximately 50 Hz and 80 Hz (see Dubey paragraph 43, as modified by Dubey, the vibrations from Wu are in the claimed range).
However, without admitting otherwise, if applicant is not fully convinced Wu, as modified by Dubey, discloses all the limitations of claim 25 in an interpretation under 35 USC 103, Wu in view of Dubey, and further in view of Karnwie-Tuah teaches all the limitations of claim 25.
Karnie-Tuah teaches using transducers that vibrate in a frequency range of 10-50 Hz (see col. 3, lines 36-39; the range of Karnie-Tuah overlapping the claimed range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the frequency of Wu to be in a lower frequency range encompassing 50 Hz, as taught by Karnie-Tuah, for the purpose of using a vibration frequency that stimulates muscles of the face and generates little sound (see Karnie-Tuah col. 3, lines 37-43). 
Regarding claim 26, Wu, as modified, further teaches wherein the frequency is between approximately 50 Hz and 70 Hz (see Dubey paragraph 43, as modified by Dubey, the vibrations from Wu are in the claimed range).
However, without admitting otherwise, if applicant is not fully convinced Wu, as modified by Dubey, discloses all the limitations of claim 26 in an interpretation under 35 USC 103, Wu in view of Dubey, and further in view of Karnwie-Tuah teaches all the limitations of claim 25.
Karnie-Tuah teaches using transducers that vibrate in a frequency range of 10-50 Hz (see col. 3, lines 36-39; the range of Karnie-Tuah overlapping the claimed range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the frequency of Wu to be in a lower frequency range encompassing 50 Hz, as taught by Karnie-Tuah, for the purpose of using a vibration frequency that stimulates muscles of the face and generates little sound (see Karnie-Tuah col. 3, lines 37-43).
Claims 28-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019), further in view of Dubey et al. (US PGPub 2020/0114116), and further in view of Hanna (US PGPub 2005/0267388).
Regarding claim 28, Wu teaches a method comprising: arranging a band of a wearable device around a head of a user (see Figs. 1, 11 and 12; band comprised of front piece 11 and back piece 12, extending around the head in one band when in use), the wearable device comprising a plurality of contact points on the band (see Figs. 11 and 12 and paragraph 56; massage pads 30, 40, 50, 60 located around the band to contact acupressure points “A”), a contact point comprising a transducer positioned between the band and the user (see Fig. 18, vibrators 800 positioned between the outside of the band and the user); and receiving, by one or more of the transducers, a signal from a signal generator, thereby imparting vibrations from one or more of the transducers to a first location of the head of the user (see paragraph 58; see Fig. 18, contact point 60 comprises vibrators 800; the vibrators are coupled via wire to signal generator 201; see paragraph 58 and 60, the control box is used to send a vibration signal to the vibrators).
Wu does not teach wherein each of the contact points comprises a transducer electrically coupled to a signal generator wherein each transducer is positioned between the band and the user. 
However, Barbera teaches an analogous headwear device with transducers (see abstract and Fig. 3) comprising a band with a plurality of contact points (see Figs. 2 and 3; see paragraphs 42 and 45-46; vibratory elements 30/32 are disposed between sweatband 12 and rim 6; the inner surface of the sweatband 12 contacts the head with the vibratory elements indirectly contacting through the sweatband, each of the points at which a vibratory element is located being a “contact point”;) wherein each of the contact points comprises  a transducer electrically coupled to a signal generator (see paragraphs 52-53; each of the vibratory elements include conductive lines for connection to the motor within an electric circuit, the electric circuit being the signal generator that generates and sends the commands to control the vibration of the vibratory elements) wherein each transducer is positioned between the band and the user (see Fig. 3, each vibratory element located between outer band 6 and the head of the user when in use). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the contact points of Wu to each have a transducer electrically coupled to a signal generator wherein each transducer is positioned between the band and the user, as taught by Barbera, for the purpose of applying vibration at several portions along the user’s head which may have better therapeutic effects such as for Tourette syndrome and migraines (see paragraphs 16 and 28-29 of Barbera). Further, as Wu already teaches a contact point with a transducer coupled to a signal generator, adding a feature to each of the contact points of Wu would merely be duplication of parts that would increase the vibratory effects of the device and also allow a user to better control where vibrations are being applied to the user’s head. 
Wu further does not teach positioning at least one nose transducer on a nose piece segment extended downward from the band and positioned onto a nose of the user.
However, Dubey teaches an analogous head mounting system for therapeutic vibration (see abstract) wherein the band (230, Fig. 7) has a nose piece segment extended downward from the band to be positioned on a nose of the user (see Fig. 7 and paragraph 55; nose piece 236 rests on user’s nose); and at least one nose transducer positioned on the nose piece segment coupled to the signal generator (see Fig. 7, transducer 216 positioned on the nose piece segment via connection 280; transducer 216 is connected to the signal generator via cable 218; see paragraph 56).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Wu to include positioning a nose piece extending downward from the band that comprises a transducer, as taught by Dubey, for the purpose of better stabilizing the band in place by resting on the nose and to apply vibrations around the nose which may lower blood pressure (see paragraphs 49 and 55 of Dubey). As modified, the transducers would be located between the band and the user as that is how the transducers of Wu are configured and it would be obvious to use the same configuration in the nose piece.
Wu further does not teach wherein the vibrations from the one or more transducers to a first location of the head of the user are at a first frequency between approximately 25-500 Hz.
However, Hanna teaches an analogous headpiece with vibrating transducers (see abstract and Fig. 1) wherein the transducers vibrate at a frequency of between 500- 550 Hz (see paragraph 25).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Kim to have the transducers have the same characteristics and vibrate at a frequency of between 500- 550 Hz, as taught by Hanna, for the purpose of using a vibration that treats headache pain (see paragraphs 5-6 of Hanna).
Wu further does not teach receiving, by the at least one nose transducer, another signal from the signal generator, thereby imparting vibrations from the at least one nose transducer to a nasal cavity of the head of the user at a second frequency of between approximately 40 and 100 Hz.
However, Dubey teaches an analogous headpiece device for imparting vibrations (see abstract and Fig. 1) wherein the vibrations from the transducers to the head of the user are at a frequency of from 25-500 Hz (see paragraph 43) and wherein the transducers can be given different signal to vibrate at a different frequency (see paragraph 55 “For example, one control program may turn on one or more vibrating patches 216 for a period of time at a frequency and vibration amplitude and then turn on a second vibrating patch at a different frequency and vibration amplitude”).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the nose piece segment of the modified Wu to receive a second signal to vibrate within the range of 25-500 Hz, as taught by Dubey, for the purpose of applying vibrations that are within a therapeutic range to relax the user (see paragraph 52 of Dubey) and to allow more specific control of the transducers (see paragraph 55 of Dubey). It is noted that the claim does not require the nose piece segment to simultaneously vibrate at a different frequency as the range 40-100 Hz overlaps 25-500 Hz i.e both the transducers applying vibrations to the head and the nose piece transducer can be vibrating at 40 Hz at the same time.
Regarding claim 29, Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not teach maintaining the band around the head of the user and imparting vibrations for approximately between 5 to 60 minutes.
However, Hanna teaches an analogous headpiece with vibrating transducers (see abstract and Fig. 1) wherein the method comprises maintaining the band around the head of the user and imparting vibrations for approximately between 5 to 60 minutes (see paragraph 55, band placed on the head for about 15-30 minutes).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Wu to place the band on the head of the user for about 15-30 minutes, as taught by Hanna, for the purpose of treating the patient for an appropriate amount of time to provide relief (see paragraph 55 of Hanna).
Regarding claim 32, Wu further teaches wherein the band is surrounds an entire circumference of the head of the user (see Figs. 2 and 21, the band wraps around user’s entire head circumference).
Regarding claim 33, Wu, as modified by Hanna, further teaches producing vibrations, by the transducer of the contact points over a range of amplitude of approximately between 0 to 5 mm (see Hanna paragraph 26, the transducers of Wu being modified to have the same characteristics as the transducers of Hanna).
Regarding claim 34, Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not explicitly disclose adjusting, by an amplitude regulating module, an amplitude of the range of amplitudes of the first and/or second frequencies.
However, Hanna teaches an analogous method of applying vibration with a headpiece with vibrating transducers (see abstract and Fig. 1) wherein the method comprises adjusting, by an amplitude regulating module, an amplitude of the range of amplitudes of the first and/or second frequencies (see paragraphs 46-49 and Fig. 1, amplitude control 18 controls the amplitude of the frequencies applied by the transducer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified method of Wu to include an amplitude regulating module, as taught by Hanna, for the purpose using a known method of adjusting the amplitude of transducers while not adjusting the frequencies of transducers.
Regarding claim 35, Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not teach sequentially stimulating, by the one or more of the transducers, the first location with the first frequency, and by the at least one nose transducer, the nasal cavity with the second frequency.
However, Dubey teaches an analogous headpiece device for imparting vibrations (see abstract and Fig. 1) wherein the method of imparting vibrations comprises sequentially stimulating, by the one or more of the transducers, the first location with the first frequency, and by the at least one nose transducer, the nasal cavity with the second frequency (see paragraph 55 of Dubey and Fig. 7; Dubey teaches sequentially operating the transducers in a desired order, the transducers being located along the band and at least one nose transducer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified method of Wu to sequentially stimulate the first location and then the nasal cavity, as taught by Dubey, for the purpose of allowing the user to stimulate themselves in a desired manner (see paragraph 55 of Dubey).
Regarding claim 36, Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not teach sequentially stimulating, by the one or more of the transducers, the first location with the first frequency, and by the at least one nose transducer, the nasal cavity with the second frequency.
However, Dubey teaches an analogous headpiece device for imparting vibrations (see abstract and Fig. 1) wherein the method of imparting vibrations comprises simultaneously stimulating, by the one or more of the transducers, the first location with the first frequency, and by the at least one nose transducer, the nasal cavity with the second frequency (see paragraph 55 of Dubey and Fig. 7; Dubey teaches simultaneously operating the transducers, the transducers being located along the band and at least one nose transducer).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified method of Wu to simultaneously stimulate the first location and then the nasal cavity, as taught by Dubey, for the purpose of allowing the user to stimulate themselves in a desired manner (see paragraph 55 of Dubey).
Regarding claim 37, Wu, as modified, teaches all previous elements of the claim as stated above. Wu does not explicitly disclose adjusting, by a frequency regulating module, the first and/or second frequencies.
However, Dubey teaches an analogous headpiece device for imparting vibrations (see abstract and Fig. 1) wherein the method of imparting vibrations comprises adjusting, by a frequency regulating module, the first and/or second frequencies (see paragraph 55; frequency control 222).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified method of Wu to include an frequency regulating module, as taught by Dubey, for the purpose using a known method of adjusting the frequency of transducers while not adjusting the amplitude of transducers.
Claims 31 rejected under 35 U.S.C. 103 as being unpatentable Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019), further in view of Dubey et al. (US PGPub 2020/0114116), and further in view of Hanna (US PGPub 2005/0267388), or alternatively Wu in view of Dubey further in view of Karnwie-Tuah (US 8,758,279).
Regarding claim 31, Wu, as modified, further teaches the frequency of the at least one nose transducer of the nose piece segment is between approximately 50 Hz and 80 Hz (see paragraph 43 of Dubey, Wu as modified, imparts vibrations in this frequency). 
However, without admitting otherwise, if applicant is not fully convinced Wu, as modified by Dubey, discloses all the limitations of claim 26 in an interpretation under 35 USC 103, Wu in view of Dubey, and further in view of Karnwie-Tuah teaches all the limitations of claim 25.
Karnie-Tuah teaches using transducers that vibrate in a frequency range of 10-50 Hz (see col. 3, lines 36-39; the range of Karnie-Tuah overlapping the claimed range).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the frequency of Wu to be in a lower frequency range encompassing 50 Hz, as taught by Karnie-Tuah, for the purpose of using a vibration frequency that stimulates muscles of the face and generates little sound (see Karnie-Tuah col. 3, lines 37-43).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US PGPub 2010/0113991) in view Barbera (US PGPub 2015/0224019), further in view of Dubey et al. (US PGPub 2020/0114116), and further in view of Hanna (US PGPub 2005/0267388), as applied to claim 28 above, and further in view of Juto et al. (US PGPub 2013/0253388).
Regarding claim 38, Wu, as modified, teaches all previous elements of the claim as stated above and further teaches adjusting a pressure, by a pressure regulating module that a respective transducer contacts the user (see Figs 17 and 18; airbags 801, 902, 904, 905; see paragraphs 57-58 and 60, the airbags are inflated to add pressure via the contact points to the user’s head, as modified, each contact point has a transducer so each transducer is applying more pressure as the airbags are inflated). 
Wu does not teach the pressure ranging between approximately 20 and 120 mbar.
However, Juto teaches an analogous method of treatment to the head using vibratory stimulation (see abstract) wherein the vibration is applied by stimulating member (Fig. 3, 32) at a pressure ranging between 20 and 120 mbar (see paragraph 125).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Wu to apply a pressure in the range between 20 and 120 mbar for the purpose of applying a known pressure that is safe and effective to a user.
Response to Arguments
Applicant’s arguments with respect to claims 15 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new rejection of claim 15 is based on Wu in view of Barber, in view of Dubey and rejection of claim 28 is based on Wu in view of Barber, in view of Dubey, and further in view of Hanna.
Applicant argues a transducer located between the band and the user that vibrates between 40-100 Hz. Applicant also argues that Dubey is only referring to a tip of a vibrational device and reproduces Fig. 2 of Dubey. However, Fig. 2 of Dubey is  “a prototype” or alternative embodiment (see paragraph 42 of Dubey). Figs. 7-14 of Dubey clearly show that the vibrational frequencies are applied using transducers that contact the user. Applicant argues that the transducers aren’t located between the band and the user, but Dubey is used to teach the frequencies and is used to modify Wu, which teaches transducers located between the band and the user.
Applicant further argues Hanna does not teach imparting a frequency to a nasal cavity of a user. However, Wu, in view of Dubey, is used to teach that limitation.
Further, applicant teaches that the references do not teach the claimed range of 40 - 100 Hz. However, Dubey and Karnwie-Tuah are used to teach this range. Further, it is noted that applicant has not shown that any claimed range produces an unpredictable result and a finding of an optimum or workable range is obvious in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bachmann (US 4,052,981) which discloses a vibrating massage mask; Gisel et al. (US 6,549,808) which discloses a headband to stimulate the user; Brueckmann et al. (US PGPub 2008/0027363) which discloses a vibrating band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799